Citation Nr: 0803394	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-37 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand 
condition.  

2.  Entitlement to service connection for foot problems.  

3.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to April 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied entitlement to service 
connection for right hand problems, foot problems, and 
hemorrhoids.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a current right hand condition is 
not of record.

3.  Competent evidence of current foot problems is not of 
record.  

4.  Competent evidence of a nexus between the post service 
diagnosis of status post hemorrhoids and service is not of 
record.  


CONCLUSIONS OF LAW

1.  A right hand condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  Foot problems were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

3.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   

The veteran contends that service connection is warranted for 
his right hand condition, foot problems, and hemorrhoids.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Right Hand Condition and Foot Problems

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
grant of service connection for a right hand condition and 
foot problems.  While the veteran is competent to allege that 
he had right hand problems and foot problems in service, the 
service medical records do not substantiate that allegation.  
Service medical records note a March 1979 sick call visit for 
complaints of a right fifth finger injury, which resulted in 
a sprain of the right fifth finger.  However, service medical 
records are negative for treatment, complaints, or diagnosis 
of a right hand condition or foot problems, and prior to 
discharge, a June 1990 periodic clinical examination of the 
veteran revealed no abnormalities associated with the upper 
extremities or lower extremities.  

Furthermore, there is no competent evidence of a current 
disability related to a right hand condition or foot 
problems.  Post service treatment records reflect continuing 
complaints of foot pain and right hand pain, but the records 
contain no diagnosis related to a right hand condition and 
foot problems.  The Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  There has been no showing in the 
veteran's service medical records and post service treatment 
records of a right hand condition or foot problems.  The 
veteran has not brought forth competent evidence from a 
medical professional of a "disability" stemming from a 
right hand condition or foot problems during service, and 
service connection for the claimed conditions cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Thus, in the absence of proof of a 
present disability for the two claimed conditions, there are 
no valid claims presented.  

In the alternative, even if the Board assumes, without 
conceding, that the veteran has a right hand condition and 
foot problems, the requirements for service connection still 
are not met.  The veteran has not brought forth competent 
evidence that his right hand and foot disabilities incurred 
during his active service.  There is no competent and 
credible opinion in the claims file that has attributed the 
veteran's claimed conditions to service.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he has a right hand condition and foot problems.  
However, although the veteran is competent to describe 
symptoms observable to a lay person, he is without the 
appropriate medical training and expertise to offer an 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claims 
for service connection for a right hand condition and foot 
problems, and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).




B.  Hemorrhoids

The veteran contends that service connection is also 
warranted for his hemorrhoids.  

As previously mentioned, the Court has held that generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999); see 
also Rose v. West, 11 Vet. App. 169, 171 (1998).  

In McClain v. Nicholson, No. 05-0468 (U.S. Vet. App. June 21, 
2007), the Court held that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim" (emphasis added).  In this case, 
the veteran's claim was received in November 2004 and a 
September 2005 VA examination report indicates that the 
veteran had hemorrhoids in 2003.  Furthermore, the examiner 
diagnosed the veteran with status post hemorrhoids.  
Therefore, resolving reasonable doubt in the veteran's favor, 
the Board finds that the veteran did have hemorrhoids at the 
time of his November 2004 claim.  Accordingly, the 
requirement of a current disability is satisfied.  

The question of whether the veteran's current diagnosis had 
its onset in service or whether it is otherwise related to 
active service, involves competent medical evidence as to 
medical causation.  Service medical records are negative for 
any complaints, treatment, or diagnosis of hemorrhoids, and 
clinical evaluation of the anus and rectum during a periodic 
examination in June 1990 was normal.  The examiner also 
specifically noted that test results were negative for 
hemorrhoids.  Post service treatment records from January 
2005 to June 2005 list hemorrhoids as "past medical 
history," with no mention of subjective complaints made by 
the veteran relating to hemorrhoid problems.  

Based upon the evidence in the claims file, the first time 
the veteran's hemorrhoids are shown is in the January 2005 VA 
outpatient treatment record, which is many years following 
the veteran's discharge from service.  The Board acknowledges 
that the veteran has contended, in essence, that his 
hemorrhoids have existed since his military service.  
Additionally, the Board, is of course, aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology; however, there is no 
objective medical evidence of record of hemorrhoids being 
caused by service.  In this regard the Board also notes that 
the absence of evidence in support of an alleged fact clearly 
is an evidentiary circumstance that weighs against the 
existence of the alleged fact.  Forshey v. Principi, 284 F.3d 
1335, 1363 (Fed. Cir. 2002) (holding that negative evidence 
means that "which tends to disprove the existence of an 
alleged fact").  Moreover, in Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000), the Court held that "evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service."  Id. 
at 1333.  Given the service medical records, the absence of 
complaint or treatment until many years after service, and 
the absence of any medical evidence showing continuity of 
symptomatology, the Board finds that the evidence weighs 
against the veteran's claim.  See Voerth v. West, 13 Vet. 
App. 117, 120- 21 (1999) (there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disabilities and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  

In September 2005, the veteran was afforded a VA examination 
for his hemorrhoids.  During the examination, the veteran 
reported that he began experiencing hemorrhoids in 2003 and 
does not recall having hemorrhoids during his military 
service.  Physical examination of the veteran revealed no 
hemorrhoids visualized or thrombosed, with no evidence of 
bleeding.  The examiner diagnosed the veteran with status 
post hemorrhoids.  The Board notes that no nexus opinion was 
given by the examiner due to the veteran's statement of not 
having hemorrhoids while in the military.  Thus, there is no 
competent medical evidence that relates the veteran's 
hemorrhoids to his military service.  The veteran was 
requested in December 2004 to submit medical evidence showing 
that his hemorrhoids were attributable to his military 
service, but as of this date, no response has been received 
from the veteran.  Therefore, without evidence of a nexus 
between the veteran's military service and his status post 
hemorrhoids, service connection for hemorrhoids must be 
denied.

The Board is aware of the veteran's contentions that his 
hemorrhoids are somehow etiologically related to service; 
however, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence, nature and etiology of the 
current diagnosis are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In the absence of competent medical 
evidence linking the veteran's current diagnosis to service, 
service connection for hemorrhoids is denied.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for hemorrhoids, and there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2004 letter sent to the veteran.  
In the December 2004 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concluded above that a preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records and VA outpatient treatment records dated January 
2005 to June 2005.  The veteran was also provided a VA 
examination in connection with his claim of service 
connection for hemorrhoids.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection 
for a right hand condition and foot problems, the Board finds 
that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability, although he was advised to 
submit or identify such evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of current 
disabilities for the veteran's claimed conditions.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

Entitlement to service connection for a right hand condition 
is denied.  

Entitlement to service connection for foot problems is 
denied.  

Entitlement to service connection for hemorrhoids is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


